Dismissed and Memorandum Opinion filed June 16, 2005











Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00516-CV
____________
 
ORTHODONTIC
CENTERS OF AMERICA, INC., ET AL., Appellants
 
V.
 
LOCKE LIDDELL
& SAPP, L.L.P.; ROGER B. COWIE; BRIAN COLAO; GINA E. BETTS; LISA GENECOV;
LESTER H. KUPERMAN; LESTER H. KUPERMAN, D.D.S., M.S., INC.; LESTER H. KUPERMAN,
D.D.S., M.S., P.A.= MICHAEL D. HABERN; and HABERN
ORTHODONTIC ASSOCIATES, P.C., Appellees
 

 
On Appeal from the
61st District Court
Harris County, Texas
Trial Court Cause
No. 03-58483
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a summary judgment signed May 19,
2004.  On May 26, 2005, the parties filed
a joint motion to dismiss the appeal because the parties have entered into a
settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Justices
Edelman, Seymore and Guzman.